

116 HR 6386 IH: No Chinese Handouts In National Assistance Act
U.S. House of Representatives
2020-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6386IN THE HOUSE OF REPRESENTATIVESMarch 25, 2020Mr. Gaetz introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo restrict the use of funds made available in appropriations Acts for fiscal year 2020 for the benefit of any United States or foreign person subject to the control of the People’s Republic of China.1.Short titleThis Act may be cited as the No Chinese Handouts In National Assistance Act or No CHINA Act. 2.Restriction on use of funds(a)In generalNone of the funds appropriated or otherwise made available in appropriations Acts for fiscal year 2020 may be obligated or expended for the benefit of any United States or foreign person subject to the control (as such term is defined in section 721(a)(3) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)(3))) of the People’s Republic of China, including any person of the People’s Republic of China: Provided, That Taiwan, any national of Taiwan who is an institutional investor, or any public or private entity of Taiwan, is wholly excluded from this restriction.(b)WaiverThe President, in consultation with the Secretary of State, may waive the restriction under subsection (a) on a case-by-case basis if the President determines it is in the national security interests of the United States to do so.